Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 1 of 11




                                                     7:19-cv-99
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 2 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 3 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 4 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 5 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 6 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 7 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 8 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 9 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 10 of 11
Case 7:19-cv-00099 Document 2 Filed on 03/26/19 in TXSD Page 11 of 11
